Citation Nr: 0940675	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-34 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for scabies; and if so, 
whether the claim may be granted.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from July 1943 to 
March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2006.  This matter was 
originally on appeal from a rating decisions dated in June 
2001, November 2002, and September 2003 of the Department of 
Veterans Affairs (VA), Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for chronic scabies was 
denied by a May 1996 rating decision that was not appealed.  

2.  The evidence submitted subsequent to the May 1996 rating 
decision is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for scabies does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied a claim for 
service connection for chronic scabies is final. 38 U.S.C. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a scabies is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's May 2006 Remand, the Appeals 
Management Center (AMC) obtained private medical records 
identified by the Veteran, scheduled the Veteran for a VA 
skin examination, readjudicated the Veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
May 2006 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in May 2002, May 2006, and 
August 2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473, Kent, 20 Vet. 
App. at 1.  Together, the letters informed the appellant of 
what evidence was required to reopen and substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that VA treatment records from May 2002 have not 
been obtained and associated with the claims file.  With 
respect to the Veteran's request to reopen his claim, there 
has been no indication that the Veteran has received 
treatment for scabies privately or through VA.  Not once 
since the Veteran filed his original claim in 1991 has the 
Veteran ever indicated that he received post-service 
treatment for scabies.  As such, there is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As noted above, the AMC scheduled a VA skin examination.  
However, the Veteran's son called and cancelled the 
examinations noting that his father had severe dementia.  The 
Board notes that the Veteran's representative argued in 
September 2009 that there may have been mitigating 
circumstances sufficient to establish "good cause" that 
prevented the Veteran from reporting to the scheduled VA 
examinations.  The Board finds that the Veteran had good 
cause to cancel the VA examinations; however, no indication 
from the Veteran's family or his representative has been 
given that the Veteran is now able to report for VA 
examination.  Thus, as the Veteran is too severely disabled 
by his dementia to report for a VA examination, the Board 
finds that rescheduling a VA examination at this time would 
serve no useful purpose.  Thus, in the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the merits of this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

In a decision dated in April 1996, the RO denied the 
Veteran's claims for service connection for chronic scabies 
as not well grounded.  The Veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).  Thus, the April 1996 
decision is final.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a Veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The Veteran's application to reopen his claim of service 
connection for scabies was received in May 2001.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a) (2002)).  As the Veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

The Board notes that by a November 2002 rating decision, the 
RO declined to reopen the Veteran's claim of entitlement to 
service connection for scabies.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In January 1994, the Veteran submitted a statement that he 
was painted with a chemical DDT for several weeks for scabies 
at the end of WWII in Germany.  The Veteran stated that he 
became bald and had skin cancer for many years.  In December 
1995, the RO received a Statement in Support of Claim from 
the Veteran which noted that he got scabies in WWII in 
Germany and was painted with DDT in three times a day causing 
skin irritation and baldness.  The Veteran stated that he was 
getting an appointment with the VA clinic.  A January 1996 VA 
treatment record indicated that the Veteran had an 
umbilicated 4 millimeter healing lesion excised from below 
his left eye.  

The RO noted in the April 1996 rating decision that there was 
no record of chronic scabies either during or after service 
and that surgery in January was excision of a lesion below 
the left eye (suspected basal cell carcinoma).  The RO noted 
that in order to establish a well-grounded claim, it was 
necessary to provide evidence which demonstrates the 
existence of a claimed condition and its possible 
relationship to service.  Service connection for skin cancers 
and baldness have been separately adjudicated in a May 1996 
rating decision, the November 2002 rating decision, and the 
May 2005 Board decision. 

Based on the grounds stated for the denial of service 
connection for chronic scabies in the April 1996 rating 
decision, new and material evidence would consist of evidence 
of a current diagnosis of chronic scabies and medical 
evidence linking such disability to active service.  In this 
regard, additional evidence received since the April 1996 
rating decision includes various medical records, both 
private and VA, and statements from the Veteran.  Although 
the Veteran continues to contend that he was treated for 
scabies during service, none of the newly submitted medical 
records include a current diagnosis of scabies.

The Board has considered the evidence received since the 
April 1996 rating decision and finds that there is still no 
evidence that the Veteran suffers from a current chronic 
scabies disability that was incurred in or aggravated by 
active service. 

Accordingly, the Board finds that the evidence received 
subsequent to April 1996 rating decision is not new and 
material and does not serve to reopen the claim.  Until the 
Veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for scabies, the benefit of 
the doubt doctrine does not apply.  see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for scabies is 
denied.




REMAND

With respect to the issues of entitlement to an evaluation in 
excess of 50 percent for PTSD, in Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers upon the Veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs 
when it fails to ensure compliance with the terms of its 
remand.  Id.  

The Board directed the AMC to request copies of all VA 
clinical documentation pertaining to the Veteran's treatment 
after May 2002 for incorporation into the record.  This was 
not done.  Further development is, therefore, needed in light 
of this Stegall violation.

Accordingly, this case is remanded for the following action:

1.    All VA outpatient treatment records 
pertaining to treatment for PTSD from May 
2002 to the present from the VA 
outpatient clinic in Evansville, Indiana 
should be obtained and associated with 
the claims file.   

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


